     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 1 of 18




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES JOHN TISDALE, IV,                :
    Plaintiff,                         :
                                       :      No. 1:19-cv-1022
      v.                               :
                                       :      (Judge Rambo)
DR. EDWARD ZALOGA, et al.,             :
     Defendants                        :

                              MEMORANDUM

      This matter is before the Court pursuant to the motion for summary judgment

filed by Defendants Dr. Edward Zaloga (“Zaloga”) and Anthony Ianuzzi (“Ianuzzi”)

(Doc. No. 58) and their supplemental brief in support thereof (Doc. No. 80). For the

following reasons, the Court will grant the motion for summary judgment with

respect to pro se Plaintiff James John Tisdale, IV (“Plaintiff”)’s Eighth Amendment

claim concerning monitoring of his Dilantin levels.

I.    BACKGROUND

      Plaintiff, who is currently incarcerated at the State Correctional Institution in

Albion, Pennsylvania (“SCI Albion”), initiated the above-captioned action on June

17, 2019, while confined at the Lackawanna County Prison, by filing a complaint

pursuant to 42 U.S.C. § 1983 against Defendants Dr. Zaloga, Ianuzzi, and

Correctional Care Inc. (“CCI”). (Doc. No. 1.) Plaintiff alleges that CCI is owned

by Dr. Zaloga and has a contract to provide medical care to inmates housed at the

Lackawanna County Prison. (Doc. No. 1 at 13.) In August of 2018, Plaintiff began
      Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 2 of 18




to lose feeling “in the lower half of [his] body and extremities making it almost

impossible to walk or even shower.” (Id.) He submitted a sick call request on

August 9, 2018. (Id.) Three (3) days later, he was called to medical to see Ianuzzi.

(Id.) According to Plaintiff, Ianuzzi stated that Plaintiff “wasn’t numb because [he]

walked in there but provided no treatment.”          (Id.)   Plaintiff alleges that he

experienced “constant loss of balance and falling,” as well as uncontrolled

movements of his mouth and tongue. (Id. at 14.) He maintains that these symptoms

were caused by the level of Dilantin in his blood “due to not being monitored by

medical e.g. Dr. Edward Zaloga.” (Id. at 15.) Plaintiff avers that on October 4,

2018, he fell in a hallway and was taken to medical, where a nurse told the

corrections officers accompanying Plaintiff that he “was fine” and just needed to lie

down. (Id.) He suggests that Defendants failed to refer him to a neurologist or other

testing. (Id. at 13, 16.) Plaintiff seeks $50,000.00 in damages as relief. (Id. at 17.)

      In a Memorandum and Order dated June 25, 2019, the Court granted Plaintiff

leave to proceed in forma pauperis, dismissed his Eighth Amendment claims against

CCI without prejudice, and granted him leave to file an amended complaint within

thirty (30) days. (Doc. Nos. 7, 8.) The Court advised Plaintiff that if he did not file

an amended complaint, the Court would direct service of his original complaint upon

Defendants Dr. Zaloga and Ianuzzi. (Doc. No. 8.) Plaintiff did not file an amended

                                           2
      Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 3 of 18




complaint. Accordingly, on July 30, 2019, the Court dismissed CCI and directed the

Clerk of Court to effect service of Plaintiff’s complaint upon Defendants Dr. Zaloga

and Ianuzzi. (Doc. No. 10.) Defendants Zaloga and Ianuzzi subsequently filed a

motion to dismiss (Doc. No. 23), which the Court denied in a Memorandum and

Order dated October 30, 2019 (Doc. Nos. 25, 26). The Court noted that Defendants

contended that Plaintiff’s action was subject to dismissal for failure to file the

requisite certificate of merit to maintain a medical malpractice action. (Doc. No. 25

at 7.) Although the Court had previously construed Plaintiff’s complaint as alleging

violations of his Eighth Amendment rights, a “liberal reading of [Plaintiff’s]

complaint [led] the Court to agree that it could be asserting medical malpractice

claims pursuant to Pennsylvania state law.” (Id. at 7-8.) Defendants, however, had

not indicated that they had provided Plaintiff with the requisite notice before seeking

dismissal of any medical malpractice claims. (Id. at 10.) The Court also denied

Defendants’ motion to dismiss with respect to Plaintiff’s Eighth Amendment claims.

(Id. at 14.) The Court granted Plaintiff a thirty (30)-day extension of time to file a

certificate of merit with respect to any medical malpractice claims. (Id. at 15.)

      Defendants filed their answer to the complaint on October 31, 2019. (Doc.

No. 28.) Subsequently, Plaintiff filed a motion to appoint counsel. (Doc. No. 31.)

In an Order dated November 26, 2019, the Court conditionally granted Plaintiff’s

                                          3
      Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 4 of 18




motion and stayed all deadlines for forty-five (45) days to permit the Chair of the

Federal Bar Association’s Pro Bono Committee an opportunity to locate counsel to

represent Plaintiff. (Doc. No. 32.) Plaintiff subsequently requested a thirty (30)-day

extension of the stay (Doc. No. 33), which the Court granted on January 7, 2020

(Doc. No. 34).

      On February 4, 2020, Defendants filed a notice pursuant to Rule 1042.7 of the

Pennsylvania Rules of Civil Procedure that they intended to seek dismissal of

Plaintiff’s medical malpractice claims for failure to file a certificate of merit. (Doc.

No. 38.) On February 7, 2020, Plaintiff moved for a second extension of the stay.

(Doc. No. 39.) In an Order dated February 11, 2020, the Court denied Plaintiff’s

motion, noting that the Chair of the Pro Bono Committee had been unsuccessful in

locating counsel to represent Plaintiff. (Doc. No. 40.) The Court granted Plaintiff

another thirty (30)-day extension to file a certificate of merit. (Id.) On February 20,

2020, Plaintiff filed a declaration regarding the certificate of merit. (Doc. No. 41.)

He indicated that his “complaint against the defendants may have been misconstrued

as to medical malpractice and/or negligence.         However, this is [a claim] for

deliberate indifference to my medical needs.” (Id. at 2.) Plaintiff also indicated,

however, that “expert testimony of an appropriate licensed professional is

unnecessary for prosecution of the claim.” (Doc. No. 41-1.)

                                           4
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 5 of 18




      Defendants filed a second motion to dismiss on March 4, 2020, arguing that

Plaintiff had filed a defective and noncompliant certificate of merit. (Doc. No. 42.)

In a Memorandum and Order dated March 31, 2020, the Court denied Defendants’

motion to dismiss. (Doc. Nos. 46, 47.) The Court noted that Plaintiff had explicitly

indicated an intent to proceed only on Eighth Amendment claims against

Defendants, for which Plaintiff did not require a certificate of merit. (Doc. No. 46

at 9-10.) Defendants filed an amended answer to the complaint on April 3, 2020.

(Doc. No. 48.) After the parties received extensions of time to complete discovery,

Defendants filed their motion for summary judgment on August 17, 2020. (Doc.

No. 58.) Plaintiff received several extensions of time to respond to the motion for

summary judgment and filed his response on October 16, 2020. (Doc. No. 70.)

Defendants filed a reply on November 12, 2020. (Doc. No. 74.)

      In a Memorandum and Order dated November 18, 2020, the Court granted in

part and conditionally denied in part Defendants’ motion for summary judgment.

(Doc. Nos. 75, 76.) The Court granted the motion with respect to Plaintiff’s Eighth

Amendment claim that Defendants were deliberately indifferent to his medical needs

by failing to refer him to a neurologist. (Id.) The Court conditionally denied the

motion without prejudice as to Plaintiff’s Eighth Amendment claim concerning

Defendants’ failure to monitor his Dilantin levels.      (Id.)   The Court directed

                                         5
      Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 6 of 18




Defendants to file a properly supported brief regarding this claim within thirty (30)

days. (Id.) The Court noted that if Defendants failed to do so, their motion for

summary judgment would be deemed denied as to that claim. (Id.)

      Defendants filed their supplemental brief on December 18, 2020. (Doc. No.

80.) After receiving leave to do so, they filed a supplemental statement of facts on

December 22, 2020. (Doc. No. 82.) In an Order dated December 23, 2020, the Court

struck the statement of facts because it failed to comply with Local Rule 56.1 and

directed Defendants to file a properly supported supplemental statement of facts

within twenty-one (21) days. (Doc. No. 83.) Defendants did so on December 28,

2020. (Doc. No. 84.) Plaintiff filed a response on January 4, 2021. (Doc. No. 85.)

II.   STANDARD OF REVIEW

      Federal Rule of Civil Procedure 56(a) requires the court to render summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[T]his standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).




                                          6
      Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 7 of 18




      A disputed fact is “material” if proof of its existence or nonexistence would

affect the outcome of the case under applicable substantive law. Id. at 248; Gray v.

York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material

fact is “genuine” if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United

Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the court

must view the facts and all reasonable inferences in favor of the nonmoving party.

Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp., 963

F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Electric Co., 862 F.2d 56, 59

(3d Cir. 1988). To avoid summary judgment, however, the nonmoving party may

not rest on the unsubstantiated allegations of his or her pleadings. When the party

seeking summary judgment satisfies its burden under Rule 56 of identifying

evidence which demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with affidavits,

depositions, answers to interrogatories or the like in order to demonstrate specific

material facts which give rise to a genuine issue. Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986). The party opposing the motion “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Electric

                                          7
      Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 8 of 18




Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). When Rule 56 shifts the

burden of production to the nonmoving party, that party must produce evidence to

show the existence of every element essential to its case which it bears the burden

of proving at trial, for “a complete failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 323. See Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir.

1992).

      In determining whether an issue of material fact exists, the court must

consider the evidence in the light most favorable to the nonmoving party. White,

826 F.2d at 59. In doing so, the Court must accept the nonmovant’s allegations as

true and resolve any conflicts in his favor. Id. (citations omitted). However, a party

opposing a summary judgment motion must comply with Local Rule 56.1, which

specifically directs the oppositional party to submit a “statement of the material

facts, responding to the numbered paragraphs set forth in the statement required [to

be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the

statement required to be served by the moving party will be deemed to be admitted.”

L.R. 56.1. A party cannot evade these litigation responsibilities in this regard simply

by citing the fact that he is a pro se litigant. These rules apply with equal force to

                                          8
       Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 9 of 18




all parties. See Sanders v. Beard, No. 09-CV-1384, 2010 WL 2853261, at *5 (M.D.

Pa. July 20, 2010) (pro se parties “are not excused from complying with court orders

and the local rules of court”); Thomas v. Norris, No. 02-CV-01854, 2006 WL

2590488, at *4 (M.D. Pa. Sept. 8, 2006) (pro se parties must follow the Federal Rules

of Civil Procedure).

III.   STATEMENT OF MATERIAL FACTS 1

       A.      Defendants’ Original Statement of Facts

       Plaintiff was incarcerated at the Lackawanna County Prison beginning in

September of 2016. (Doc. No. 60 ¶ 1.) He “suffers from numerous medical

conditions, including epilepsy.” (Id. ¶ 2.) Plaintiff was prescribed Dilantin to treat

his epilepsy. (Id. ¶ 3.) Plaintiff “has been noted as ‘non-compliant’ with respect to

the administration and monitoring of the prescription for Dilantin.” (Id. ¶ 4.)




1
  The Local Rules of Court provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment shall
include a separate, short and concise statement of material facts responding to the numbered
paragraphs set forth in the statement [of material facts filed by the moving party] . . . as to which
it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1. The Rule further
requires the inclusion of references to the parts of the record that support the statements. Id.
Finally, the Rule states that the statement of material facts required to be served by the moving
party will be deemed to be admitted unless controverted by the statement required to be served by
the opposing party. See id. Unless otherwise noted, the background herein is derived from
Defendants’ Rule 56.1 statements of material facts. (Doc. Nos. 60, 84.) Plaintiff did not file a
response to Defendants’ statements of facts as required by Local Rule 56.1. Accordingly, unless
otherwise noted, the Court deems the facts set forth by Defendants to be undisputed. See M.D. Pa.
LR 56. 1; Fed. R. Civ. P. 56(e)(2).
                                                 9
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 10 of 18




       On February 4, 2018, Plaintiff was taken to the Regional Hospital of Scranton

for complaints “relating to his gait.” (Id. ¶ 5.) He “was diagnosed with muscle

weakness and discharged.” (Id. ¶ 6.) On March 11, 2018, Plaintiff was taken to the

Moses Taylor Hospital for gait complaints. (Id. ¶ 7.) He was discharged with a

diagnosis of carpal tunnel syndrome and cercival radiculopathy. (Id. ¶ 8.)

       On August 9, 2018, Plaintiff submitted a sick call request, and three (3) days

later, he was called to the medical department to see Defendant Ianuzzi. (Id. ¶¶ 9-

10.) Defendant Ianuzzi “determined that [Plaintiff’s] neurological complaints were

unfounded.” (Id. ¶ 11.) In September of 2018, Plaintiff “submitted a complaint for

numbness in his extremities, which [was] again determined to be unfounded.” (Id.

¶ 12.) Specifically, “there were ‘no objective findings’” to support his complaints.

(Id. ¶ 13.)

       On October 3, 2018, Plaintiff “alleged that he suffered a fall, which he

attributed to his problems with numbness in his extremities.” (Id. ¶ 14.) Bloodwork

was done on October 23, 2018, to asses the level of Dilantin in Plaintiff’s system.

(Id. ¶ 15.) In response to the results of the bloodwork, Defendant Zaloga lowered

Plaintiff’s Dilantin dosage. (Id. ¶ 16.) During his deposition, Plaintiff “testified that

‘[t]he numbness went away once Dr. Zaloga . . . lowered [the Dilantin], the

numbness went away. It’s just spotty now.’” (Id. ¶ 17.) “Altogether, throughout

                                           10
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 11 of 18




the months of August, September, and October of 2018, . . . the medical staff at

Lackawanna County Prison intervened a total of ten (10) times to distribute

medication and evaluate [Plaintiff’s] medical complaints.” (Id. ¶ 18.)

      B.     Defendants’ Supplemental Statement of Facts

      Defendant Zaloga is licensed to practice medicine in the Commonwealth of

Pennsylvania, and he is “Board Certified in both Internal Medicine and Nephrology

by the American Board of Internal Medicine.” (Doc. No. 84 ¶¶ 1-2.) “Monitoring

of phenytoin (Dilantin) levels can be misleading unless the patient is compliant with

his or her dosing regimen.” (Id. ¶ 3.) Patients who are not cognitively impaired,

like Plaintiff, “maintain the right to refuse medications such as Dilantin.” (Id. ¶ 4.)

      Plaintiff did not demonstrate signs or symptoms of Dilantin toxicity. (Id.

¶ 5.) According to Plaintiff’s medical records, he “was not compliant with his

medications from August until October, 2018.” (Id. ¶ 6.) As a result of this

noncompliance, “obtaining Dilantin levels would have provided potentially

misleading medical information.” (Id. ¶ 7.) “Medication compliance is required to

allow monitoring to provide accurate and medically relevant information.” (Id. ¶ 8.)

      In October of 2018, Plaintiff “began taking his Dilantin medication as

ordered.” (Id. ¶ 9.) On October 23, 2018, a check of Plaintiff’s Dilantin levels was

obtained, which “revealed elevated levels of Dilantin considered [to be] mild to

                                          11
      Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 12 of 18




moderate toxicity.” (Id. ¶ 10.) “Dilantin toxicity is associated with very few serious

adverse events or fatalities.” (Id.) As a result, Defendant Zaloga reduced the amount

of Dilantin prescribed to Plaintiff. (Id. ¶ 11.) “Subsequent lab studies confirmed

that [Plaintiff’s] Dilantin levels returned to normal levels.” (Id. ¶ 12.)

       While Plaintiff “remained complaint with medication, his Dilantin levels were

monitored throughout his incarceration and appropriate medical decisions were

made in response to the results of those studies.” (Id. ¶ 13.) “There is no medical

evidence that [Plaintiff] sustained any injury as a result of the single elevated level

[of] Dilantin in his blood.” (Id. ¶ 14.) There is no medical evidence that Plaintiff

“sustained an acute injury” while incarcerated at the Lackawanna County Prison.

(Id. ¶ 15.) Defendant Zaloga’s “professional medical opinion [is that Plaintiff’s]

single, mildly elevated Dilantin level was unrelated to his chronic, waxing and

waning subjective complaints.” (Id. ¶ 16.) Based on Defendant Zaloga’s “32 years

of medical practice, and Board Certification in both Internal Medicine [and]

Nephrology, it is his professional medical opinion that [Plaintiff’s] Dilantin levels

were properly monitored.” (Id. ¶ 17.)

IV.    DISCUSSION

       As noted above, Plaintiff’s remaining claim is that Defendants violated his

rights by failing to monitor the level of Dilantin in his blood, which he avers led to

                                          12
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 13 of 18




him experiencing Dilantin toxicity. (Doc. No. 1 at 15.) As the Court previously

noted, Plaintiff’s complaint indicates that he was both a pretrial detainee and a

convicted prisoner during the relevant time period. Pretrial detainees’ claims of

inadequate medical care arise under the Fourteenth Amendment, rather than the

Eighth Amendment. See Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581

(3d Cir. 2003).    The Supreme Court, however, has held that the Fourteenth

Amendment affords pretrial detainees protections that are “at least as great” as those

afforded to convicted prisoners under the Eighth Amendment. See id. (quoting City

of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)). In the context of claims

for inadequate medical care, the Third Circuit has “found no reason to apply a

different standard than that set forth in Estelle[v.Gamble, 429 U.S. 97 (1976)]

(pertaining to prisoners’ claims of inadequate medical care under the Eighth

Amendment) when evaluating whether a claim for inadequate medical care by a

pretrial detainee is sufficient under the Fourteenth Amendment.”              See id.

Accordingly, the Court will analyze Plaintiff's claims under the framework of the

Eighth Amendment. See id. at 582.

      In the context of medical care, the Eighth Amendment “requires prison

officials to provide basic medical treatment to those whom it has incarcerated.”

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). To establish an Eighth

                                         13
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 14 of 18




Amendment deliberate indifference claim, a claimant must demonstrate “(i) a

serious medical need, and (ii) acts or omissions by prison officials that indicate

deliberate indifference to that need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d

575, 582 (3d Cir. 2003).

         Deliberate indifference has been found “where the prison official (1) knows

of a prisoner’s need for medical treatment but intentionally refuses to provide it; (2)

delays necessary medical treatment based on a non-medical reason; or (3) prevents

a prisoner from receiving needed or recommended medical treatment.” Rouse, 182

F.3d at 197. The “deliberate indifference” prong of the Eighth Amendment test

requires that the defendant actually know of and disregard “an excessive risk to

inmate health or safety.”       Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Circumstantial evidence can establish subjective knowledge if it shows that the

excessive risk was so obvious that the official must have known about it. See Beers-

Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001) (citing Farmer, 511 U.S. at

842)).

         The second prong of the Eighth Amendment inquiry is whether the plaintiff’s

medical needs were serious. A serious medical need is “one that has been diagnosed

by a physician as requiring treatment or one that is so obvious that a lay person would

easily recognize the necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst.

                                          14
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 15 of 18




Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987). Not every condition is a

serious medical need; instead, the serous medical need element contemplates a

condition of urgency, namely, one that may produce death, degeneration, or extreme

pain. See id. Moreover, because only egregious acts or omissions can violate this

standard, mere medical malpractice cannot result in an Eighth Amendment violation.

See White v. Napoleon, 897 F.2d 103, 108-10 (3d Cir. 1990); see also Estelle v.

Gamble, 429 U.S. 97, 106 (1976) (“medical malpractice does not become a

constitutional violation merely because the victim is a prisoner”).

      Additionally, prison medical authorities are given considerable latitude in the

diagnosis and treatment of inmate patients, see Young v. Kazmerski, 266 F. App’x

191, 194 (3d Cir. 2008), and a doctor’s disagreement with the professional judgment

of another doctor is not actionable under the Eighth Amendment. See White, 897

F.2d at 108-10. Furthermore, it is well settled that an inmate’s dissatisfaction with

a course of medical treatment, standing alone, does not give rise to a viable Eighth

Amendment claim. See Taylor v. Norris, 36 F. App’x 228, 229 (8th Cir. 2002);

Abdul-Wadood v. Nathan, 91 F.3d 1023, 1024-25 (7th Cir. 1996); Sherrer v.

Stephens, 50 F.3d 496, 497 (8th Cir. 1994); Brown v. Borough of Chambersburg,

903 F.2d 274, 278 (3d Cir. 1990) (“[A]s long as a physician exercises professional

judgment his behavior will not violate a prisoner’s constitutional rights.”); see also

                                         15
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 16 of 18




Pearson v. Prison Health Servs., 850 F.3d 526, 535 (3d Cir. 2017) (“[W]hen medical

care is provided, we presume that the treatment of a prisoner is proper absent

evidence that it violates professional standards of care.”).

      Upon review of the record, the court concludes that there is no genuine issue

of material fact with respect to whether Defendants demonstrated deliberate

indifference by failing to monitor Plaintiff’s Dilantin levels. The Court previously

noted that Plaintiff’s medical records indicate that there were months at a time,

including during the period at issue in Plaintiff’s complaint, when Defendants and

medical staff did not monitor Plaintiff’s Dilantin levels. (Doc. No. 60-2.) The

records note that they were unable to do so because Plaintiff was not compliant with

his medication. In his affidavit, Defendant Zaloga avers that monitoring Dilantin

levels “can be misleading unless the patient is compliant with his or her dosing

regimen.” (Doc. No. 84-1 ¶ 4.) He maintains that patients such as Plaintiff who are

not cognitively impaired have the right to refuse medications such as Dilantin, and

that Plaintiff was not compliant from August until October of 2018. (Id. ¶¶ 5, 7.)

Plaintiff “did not demonstrate signs or symptoms of Dilantin toxicity,” and, because

of his noncompliance, “obtaining Dilantin levels would have provided potentially

misleading medical information.” (Id. ¶¶ 6, 8.) When Plaintiff began taking his

Dilantin as ordered, medical staff were able to obtain a level on October 23, 2018.

                                          16
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 17 of 18




(Id. ¶¶ 10-11.) Because the check revealed elevated levels of Dilantin, Defendant

Zaloga reduced the amount prescribed to Plaintiff, and his levels returned to normal.

(Id. ¶¶ 11-13.) While Plaintiff remained complaint, his levels were monitored “and

appropriate medical decisions were made in response to the results of those studies.”

(Id. ¶ 14.) Defendant Zaloga avers that there is no medical evidence that Plaintiff

“sustained any injury as a result of the single elevated levels of Dilantin in his

blood.” (Id. ¶ 15.)

      The Court agrees with Defendants that Plaintiff’s claim amounts to a

disagreement regarding the course of his treatment, which is insufficient to maintain

an Eighth Amendment claim. See Brown, 903 F.2d at 278; Taylor, 36 F. App’x at

229. The record establishes that Defendants exercised their professional judgment

to not obtain Dilantin level readings while Plaintiff remained noncompliant because

obtaining such readings could have provided misleading medical information.

Moreover, the record reflects that once Plaintiff became complaint, Defendant

Zaloga adjusted his Dilantin prescription after obtaining an elevated reading.

Plaintiff has provided no evidence suggesting that Defendants’ actions violated

professional standards of care. See Pearson, 850 F.3d at 535.          In his response,

Plaintiff argues that “if [his] levels were taken [he] would never be in this situation.”

(Doc. No. 85 at 1.) He avers that he has proof that he was compliant and that “98%

                                           17
     Case 1:19-cv-01022-SHR-EB Document 86 Filed 01/19/21 Page 18 of 18




of what that Defendant Dr. Zaloga said in his supplemental statement is untrue.” (Id.

at 1-2.) Plaintiff, however, has presented no evidence to support these assertions.

See Heyman v. Citimortgage, Inc., No. 14-1680, 2019 WL 2642655, at *16 (D.N.J.

June 27, 2019) (noting that “[u]nsupported allegations, subjective beliefs, or

argument alone . . . cannot forestall summary judgment”). Accordingly, the Court

will grant summary judgment to Defendants with respect to Plaintiff’s claim

concerning monitoring of his Dilantin levels.

V.    CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment (Doc.

No. 58) with be granted with respect to Plaintiff’s Eighth Amendment claim

concerning Defendants’ failure to monitor his Dilantin levels. Now that the Court

has granted the motion for summary judgment in its entirety, the Court will direct

the Clerk of Court to enter judgment in favor of Defendants Zaloga and Ianuzzi and

against Plaintiff. An appropriate Order follows.

                                                s/ Sylvia H. Rambo
                                                United States District Judge

Date: January 19, 2021




                                         18
